Citation Nr: 1628983	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-04 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to July 1998.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision dated in April 2007 of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in August 2009. 

In October 2009 and June 2011, the Board remanded the case for further development.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In its November 2014 decision, the Board denied the issue of entitlement to service connection for a low back disability.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court) in January 2015.  In a Memorandum Decision of February 2016, the Court vacated the Board's November 2014 decision denying service connection and remanded the matter for readjudication.  The issue is once again before the Board for appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In light of points raised in the Memorandum Decision, further action is needed in connection with the claim for service connection for a low back disability.  

By way of background, the Veteran's service treatment records (STRs) show complaints of lower back pain in January 1979.  It was noted that the Veteran was a passenger in a 2 1/2 ton truck which overturned.  A September 1981 service treatment record shows that the Veteran was treated for lower back pain after falling approximately 5 feet off of a platform and landing on his back.  STRs also show that the Veteran complained of lower back pain and was treated for musculoskeletal pain in October 1997.  

A post service treatment record dated in April 1999 shows that the Veteran complained of pain in his back which ran down his legs.  An assessment of musculoskeletal pain with unknown etiology was provided.  A May 2002 treatment record shows that the Veteran complained of low back pain for the past two months.  X-ray imaging revealed no evidence of fracture or subluxation.  There was minimal degenerative change with mild L5-S1 disc space narrowing.  

The evidence of record includes a January 2007 VA examination report, an April 2007 VA examination report, an October 2010 VA examination report, and an August 2011 VA medical addendum.  A July 2014 VA expert medical opinion is also of record.  The examination reports and medical opinions include opinions against finding that the Veteran's claimed low back disability is related to service.  

The evidence of record also includes private medical notes dated in February 2008, March 2008 and March 2011.  These opinions are in favor of a relationship between the Veteran's claimed low back disability and his active duty service.  

In its November 2014 decision, the Board found that the July 2014 VA expert medical opinion outweighed the other medical opinions of record, which were found to be of minimal probative value, and service connection for a low back disorder was denied.

The Veteran appealed the November 2014 Board decision to the Court.  In its Memorandum Decision, the Court specifically noted that the Board relied entirely on the July 2014 VA expert medical opinion which "did not cover all the possible avenues available for finding service connection."  While the Board requested an opinion regarding a nexus from a VA medical expert, to this extent, the Court stated that the Board did not ask the VA doctor, nor was it opined, whether there "otherwise may a link between the [Veteran's] current back disability and the in-service injuries that resulted in back trauma (the motor vehicle accident in 1979 and 5-foot fall in 1981) or the in-service back problems and complaints noted" in the Veteran's STRs. 

Following consideration of the Board's November 2014 decision, the Court's February 2016 Memorandum Decision and the Veteran's statements in support of his appeal, the Board finds that a new VA examination is needed to fully resolve this matter.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  

Accordingly, the case is REMANDED for the following action:
 
1.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

Following a review of the record, the examiner must address the following questions:

a. Whether it is at least as likely as not (a 50 percent or greater probability) that the currently diagnosed low back disability is related to his active service, or is caused by his active service, to include in-service complaints of back pain.  

The examiner must specifically note the Veteran's in-service complaints and treatment for low back pain, to include (i) complaints of lower back pain in January 1979 due to an overturned truck, (ii) complaints of lower back pain in September 1981 due to a 5 foot fall and (iii) complaints of lower back pain in October 1997.

b. Whether it is at least as likely as not (50 percent probability or greater) that the Veteran manifested arthritis of the low back within one year of his service discharge in July 1998, i.e., by July 1999, and, if so, describe the manifestations.

The examiner must specifically note a review of the medical evidence of record, to include the April 1999 medical note regarding the Veteran's complaint of pain and assessment of musculoskeletal pain with unknown etiology.    

The examination report must include a complete rationale for all opinions expressed.  

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




